Citation Nr: 0704490	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cellulitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from May 1972 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's petition to reopen 
the claim.

The Board remanded the claim to the RO in November 2003 for 
further development and consideration.  The Board more 
recently issued a decision in March 2005 determining the 
veteran had not submitted new and material evidence to reopen 
the claim.  He appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2006 Order, the Court 
vacated the Board's March 2005 decision and remanded the case 
for readjudication in compliance with directives specified.  
The Court subsequently entered this judgment in July 2006 and 
since has returned the case to the Board.

Before readjudicating the claim, however, the Board again 
regrettably must REMAND this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for still further 
development and consideration.  VA will notify the veteran if 
further action is required on his part.


REMAND

In October 2004, the veteran submitted additional evidence in 
the form of medical treatises that discussed the inter-
relationship between lymphangitis and cellulitis.  But the 
Board's March 2005 decision made no mention of this evidence, 
did not provide adequate reasons or bases why it did or did 
not consider this evidence and, if the Board considered it, 
what the Board found its probative value to be.  This is the 
reason the Court vacated the Board's March 2005 decision and 
remanded this case so the Board may consider and discuss this 
evidence.

As the Board pointed out in the prior March 2005 decision, 
the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence was amended effective 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  
But as the Board also indicated, this change only applies to 
petitions to reopen received on and after that date.  And 
here, the veteran's petition to reopen his previously denied 
claim was received in March 2001 - nearly five months before 
the effective date of the change.  Thus, the former version 
of 3.156(a) is applicable to his claim.

During the pendency of this appeal, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim - including the degree of disability and 
effective date of an award.  Further, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), also decided during the pendency of 
this appeal, the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
service connection.  In expounding on this, the Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

RO letters of April 2001 and March 2004, the second one 
having been issued pursuant to a Board remand, provided VCAA 
notice to the veteran and informed him of what would meet the 
requirements of new and material evidence.  The 2001 letter 
informed him of the correct legal standard, but it did not 
apprise him of what evidence was needed to support the 
underlying claim for service connection for cellulitis.  
Moreover, the 2001 letter only specified a medical diagnosis 
of the condition issued within one year of his separation 
from active service as a means by which he could satisfy the 
legal standard.

The more recent March 2004 letter informed the veteran of the 
evidence needed to support the underlying claim for service 
connection for cellulitis, but it did not inform him what 
type of evidence was necessary to establish a downstream 
disability rating or effective date in the event his claim 
for service connection is reopened and granted (he did 
receive this information for a separate, unrelated claim for 
an increased rating).  Also, and most important, the March 
2004 letter incorrectly informed him that he had to meet the 
current standard for new and material evidence - instead of 
the prior standard, which is a bit less demanding.  
See 38 C.F.R. § 3.156(a) (pre-August 29, 2001) versus 
38 C.F.R. § 3.156(a) (2006).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of what constitutes new and 
material evidence under the prior legal 
standard 
(i.e., pre-August 29, 2001).  The letter 
also must apprise him of the type of 
evidence needed to substantiate the 
element or elements required to establish 
his entitlement to service connection that 
were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  [Note:  as a basis of 
reference, the last final denial of the 
claim was the Board's decision in February 
1987.]  As well, this corrective VCAA 
notice must also inform him of the 
information or evidence needed to 
establish a downstream disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Then determine whether there is new 
and material evidence to reopen the claim 
for service connection for cellulitis - 
deciding, in particular, whether the 
additional medical treatise evidence the 
veteran submitted in October 2004 
discussing the inter-relationship between 
lymphangitis and cellulitis meets this 
preliminary threshold.  If it does and the 
claim is reopened, then readjudicate it on 
a de novo basis.  Whatever the case, if 
the requested benefits are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this appeal.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


